      Case 1:19-cv-00830-JPC-SLC Document 120 Filed 07/20/21 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                                148 West 24th Street, 8th Floor
                                      New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                   info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                July 19, 2021
Via ECF
The Honorable John Peter Cronan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:   Jesus, et al., v. Oyshi Table Corp., et al.
                       Case No. 19-cv-00830 (JPC) (SLC)

Dear Judge Cronan:

       We are counsel to Plaintiffs. We write today to respectfully request an adjournment of the
telephonic conference scheduled for July 22, 2021, at 10:00 a.m. [Dkt. No. 118].

       Due to conflicts with Plaintiffs’ counsel’s previously scheduled depositions, Plaintiffs’
counsel respectfully requests an adjournment of the teleconference scheduled for July 22, 2021, at
10:00 a.m. This is Plaintiffs’ counsel’s first request for an adjournment. Defendants consent to this
request.

       We thank the Court for its time and consideration.

Respectfully submitted,                                              The Plaintiffs' request is granted. The
                                                                     conference scheduled for July 22, 2021
/s/ C.K. Lee                                                         is adjourned to July 28, 2021 at 11:30
C.K. Lee, Esq.                                                       a.m.
                                                 SO ORDERED.
cc:    all counsel via ECF
                                                 Date: July 20, 2021               ______________________
                                                 New York, New York                   JOHN P. CRONAN
                                                                                   United States District Judge
